Title: [Diary entry: 29 October 1789]
From: Washington, George
To: 

Thursday 29th. Left Boston about 8 Oclock. Passed over the Bridge at Charles Town and went to see that at Malden, but proceeded to the college at Cambridge, attended by the Vice President, Mr. Bowdoin, and a great number of Gentlemen: at this place I was shewn by Mr. Willard the President  the Philosophical Aparatus and amongst others Popes Orary (a curious piece of Mechanism for shewing the revolutions of the Sun, Earth and

   
   

many other of the Planets) —The library (containing 13,000 volumes) and a Museum. The Bridges of Charles town and Malden are useful & noble—doing great credit to the enterprizing spirit of the People of this State. From Boston, besides the number of Citizens which accompanied me to Cambridge, & many of them from thence to Lynn—the Boston Corps of Horse escorted me to the line between Middlesex and Essex County where a party of Horse with Genl. Titcomb  met me, and conducted me through Marblehead (which is 4 Miles out of the way, but I wanted to see it) to Salem. The Chief employmt. of the People of Marblehead (Males) is fishing—about 110 Vessels and 800 Men and boys are engaged in this business. Their chief export is fish. About 5000 Souls are said to be in this place which has the appearance of antiquity. The Houses are old—the streets dirty—and the common people not very clean. Before we entered the Town we were met, & attended by a Comee. till we were handed over to the Select Men who conducted us saluted by artily. in to the Town—to the House of a Mrs. Lee where there was a cold Collation prepared —after partaking of which we visited the Harbour—their fish brakes for curing fish—&ca. and then proceeded (first receiving an Address from the Inhabitants) to Salem. At the Bridge, 2 Miles from this Town, we were also met by a Committee—who conducted us by a Brigade of the Militia, & one or two handsome Corps in Uniform, through several of the Streets to the Town or Court House—where an Ode in honor of the President was sung—an address presented to him amidst the acclamations of the People—after which he was conducted to his Lodgings—recd. the compliments of many differt. Classes of People —and in the evening between 7 and 8 Oclock went to an assembly, where there was at least an hundred handsome and well dressed Ladies. Abt. Nine I returned to my Lodgings. The Road from Boston to this place is here and there Stoney tho’ level; it is very pleasant: from most parts you are in sight of the Sea. Meads—arable Land and Rocky hills are much intermixed—the latter chiefly on the left. The Country seems to be in a manner entirely stripped of wood. The grazing is good—the Houses stand thick. After leaving Cambridge at the distance of 4 Miles we passed through Mistick—then Malden—next Lynn (where it is said 175,000 pairs of Shoes (womens chiefly) have been made in a year by abt. 400 workmen). This is only a row of houses & not very thick on each side of the Road. After passing Lynn you enter Marblehead wch. is 4 Miles from Salem. This latter is a neat Town and said to contain 8 or 9000 Inhabitants. Its exports are chiefly Fish Lumber & Provisions.

They have in the East India Trade at this time 13 Sale of Vessels.